 

 

UNlTED STATES DlsTRlcT COURT
MlDDLE DlsTRicT oF FLoRioA
ORLANDo DlvisioN

GEORGE DONNELLY,
P|aintiff,

v. Case No: 6:18-cv-128-0rl-28DC|
BLUE WATER T|LE & STONE, LLC and

CHAD AK|NS,
Defendants.

 

ORDER

On October 23, 2018, the assigned United States Magistrate Judge issued a Report
and Recommendation (Doc. 30) recommending that this case be dismissed without
prejudice and be closed. No objection to the Report has been filed, and the time for filing
objections has passed

After review of the record, and noting that no objection to the Report has been filed,
the Court agrees with the findings and conclusions in the Report and Recommendation.
Therefore, it is ORDERED as follows:

1. The Report and Recommendation (Doc. 30) is ADOPTED and CONF|RN|ED
and made a part of this Order.

2. This case is DlS|V||SSED without prejudice.

   
  

3. The C|erk is directed to close this ~ - .

DONE and ORDERED in Orland

 

      

U » ed States District Judge
Copies furnished to:

United States |Vlagistrate Judge

Counse| of Record

Unrepresented Parties

 

